      Case 5:20-cv-00019-JPB-JPM Document 37-32 Filed 08/28/20 Page 1 of 1 PageID #: 337
                                           .~   1   /


    BP-A0l48                                INMATE REQUEST TO STAFF            CDFRM
    HSLC 10
    U.S. DEPARTMENT OF JUSTICE                                                  FEDERAL BUREAU OF PRISONS


     TO: (Name and Title of Staff Member)                   DATE:   I c~   —    I   ~   -/7
             ~‘~1th1~~ .~Tt C~~U-t
     FROM:                                                  REGISTER NO.:           ~


     WORK ASSIGNMENT:                                       UNIT:



    SUBJECT: (Briefly state your question or concern and the solution you are requesting.
    Continue on back, if necessary.   Your failure to be specific may result in no action being
    taken.   If necessary, you will be interviewed in order to successfully respond to your
    request.

                                                        ~c1 b~~j
~              ~ Icii/~                                                             ~     I~~\i-i /

kj~j           Ppi                                           I      ~                   ~        ~

    p)~i~ i~’p !5~

                                            (Do not write below this   line)


     DISPOSITION:




                Signature Staff Member                      Date



    Record Copy   -   File;   Copy   -   Inmate

    PDF                                      Prescribed by N55l/


                                                             This form replaces BP—148.070 dated Oct   86
                                                             and BP—5148.070 APR 94


    ?~E IN SECTION 6 UNLESS APPROPRIATE FORP~~M~y~’OLDER                                      SECTION 6
